lln t\t @nite! $ltafts [,ourt                                                 of   felers[       @tsimg
                                                            No. l9-1688C
                                                     (Filed: November 13, 2019)

 ****t**     :f   ***   +   **************        + :t   *   + :l :l +   *   ,1   *   *
YOLANDA DENISE                    THOMPSON,                                           '!

                                  Plaintiff,
                                                                                             Pro Se Plaintiff; Jurisdiction; Sua Soonte
                                                                                             Dismissal
THE TINITED STATES,

                                 Defendant.                                           *
** + *,f * **:* *:t* {.* + ***    *! !t* * {< ** i.* * **,t t *,t rr*                 *.



Yolanda Denise Thompson, Philadelphia, PA, pro                                             se.


                                                         OPINION AND ORDER

SWEENEY, Chief Judge

       This case arises out of pro se plaintiff Yolanda Denise Thompson's complaint conceming
her ongoing criminal case and related bail conditions. Specifically, Ms. Thompson alleges that
she cannot be subject to criminal prosecution because those involved in the case lack authority to
prosecute or adjudicate the charges against her, and their insistence on doing so while subjecting
her to bail conditions has resulted in a variety ofcompensable wrongs. The court, lor the reasons
discussed below, dismisses the complaint for lack ofjurisdiction sua sponte.

                                                               I.    BACKGROUND

         On March 29,2018, a grand jury in the Eastem District of pennsylvania retumed a nrne-
count indictment with respect to Ms. Thompson.r Specifically, the grand jury alleged that Ms.
Thompson (l) conspired to defraud the United States by submitting fraudulent documents to the
United States Internal Revenue Service and (2) aided and abetted in the preparation of fraudulent
federal income tax retums. Ms. Thompson was arrested on July 25,2018, and detained until her
arralgnment on August 2, 2018. During Ms. Thompson's anaignment in the United States
District court for the Eastern District ofPennsylvania ("District court"), she was released on
bail and ordered to, among other things, attend mental health services, submit to GpS

         '
         The facts in this section are derived from the complaint (including attached exhibits),
and matters of which the court may takejudicial notice pursuant to Rule 201 ofthe Federal Rules
of Evidence. See Rockv Mountain Helium. LLC v. United States, g4l F.3d 1320, 1325-26 (F ed,.
Cir.2016).


                                                                                                        ?01,s Pe50 0000 51,83 Eh0B
monitoring, surrender her passport, remain in the Eastem District ofPennsylvania, stay in her
home (except in limited circumstances), and refrain from preparing any tax retums without prior
approval. While free on bail, she is being supervised by the United States Pretrial Services for
the Eastem District of Pennsylvania.

         In her complaint, Ms. Thompson alleges that she never authorized those involved with
her criminal case-who she calls "Traffickers" and identifies as federal prosecutors, federal
judges, and others-to prosecute her or adjudicate charges against her.2 Indeed, she states that
"Traffickers are acting without authority or eonsent from [Ms. Thompson] . . . ." Compl. 3;
accord id. at 4 (explaining that the "Traffickers are without authority to act as Attomey in Fact
for [Ms. Thompson]" and "are committing fraud, identity theft, and trafficking of persons
without [her] consent"). She also alleges that the Traffickers, by illegally prosecuting and
restricting her freedom, are violating the Universal Declaration of Human Rights ("UDHR").
Additionally. she avers that

          [b]y intentional unjust conviction and imprisonment, Human trafficking in Person
          by ibrce, fraud and coercion, isolating, enticing, transporting, holding, confining,
          harboring, profiting, soliciting, depriving liberty, threatening legal actions,
          psychological control, financial threats, legal harassment, withholding passport,
          threatening fbrce, debt bondage, causing financial harm, kidnapping and
          abduction, abusing position ofpower . . . .

 Id. at 11. She proceeds to state that govemment actors have committed or caused "intentional
 fraud, theft, battery, assault, hnancial losses, misrepresentation, false imprisonment, emotional
 inf'liction of mental distress, trespassing to land, trespassing to chattel and conversion and
 duress against [her] since the age of majority." Id. at 13. The court refers collectivelyto the
purported wrongs identified in the prior two sentences as "Improper Conduct.,' Ms. Thompson
 concludes by requesting that the court (1) dismiss all ofthe cases against her for lack of
jurisdiction, (2) release her immediately (apparently from her bail conditions given that she is not
imprisoned), and (3) award her $10 billion for the Improper Conduct.3

        2 Ms. Thompson's complaint
                                        is replete with confirsing statements that seemingly reflect
concepts  grounded  in ideas espoused by Moorish sovereign citizens or similar movements. For
example, she refers to herself as a trustee for,,YOLANDA DENISE THOMPSON,
                                                                                           [personal
Member Associationl," compl. 2, which is typical of sovereign citizens, see Bev v. State, g47
F.3d 559, 560-61 (7th Cir.2017) ("Many sovereign citizen organizations teach that whenever a
Moor's name is spelled in capital letters in a government document, the name identifies not the
individual but instead his'corporate shell identity' . . . ."). Although it is dilficult to discem
what Ms. Thompson is attempting to convey in the portions of the complaint that are more
heavily steeped in sovereign citizen concepts, the court can parse the crux of the allegations and
claims.

        3 Ms. Thompson also requests
                                       that Albert Upshur-an individual who the
aforementioned grand jury indicted for the same conduct as Ms. Thompson-receive the          same
relief. Mr. Upshur, however, is not a plaintiff in this case.


                                                  -2-
                                   II.   LEGALSTANDARDS

                                         A,   Pro Se Plaintiffs

        Pro se pleadings are "held to less stringent standards than formal pleadings drafted by
lawyers" and are "to be liberally construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
curiam) (intemal quotation marks omitted). However, the "leniency afforded to a p1q g9 litigant
with respect to mere formalities does not relieve the burden to meet jurisdictional requirements."
Minehan v. United States, 75 Fed. Cl.249,253 (2007); accord Henke v. United States, 60 F.3d
795, 799 (Fed. Cir. 1995) ("The fact that [the plaintiffl acted plg se in the drafling of his
complaint may explain its ambiguities, but it does not excuse its failures, if such there be."). In
other words, a pro se plaintiff is not excused from his burden of proving, by a preponderance of
evidence, that the court possesses jurisdiction. See McNutt v. Gen. Motors AcceDtance Corp.,
298 U.S. 178, 179 (1936); Banks v. United States,741 F.3d, 1268, 1277 (Fed. Cir. 2014).

                                 B. Subject-Matter Jurisdiction

         Whether the court possesses j urisdiction to decide the merits ofa case is a "threshold
matter." Steel Co. v. Citizens lbr a Better Env't, 523 U.S. 83,94-95 ( 1998). Subject-matter
jurisdiction cannot be waived or forfeited because it "involves a court's power to hear a case."
Arbaueh v. Y & H Corp., 546 U.S. 500, 514 (2006) (quoting United States v. Cotton, 535 U.S.
625,630 (2002)). "Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction
is power to declare the law, and when it ceases to exist, the only function remaining to the court
is that of announcing the fact and dismissing the cause." Ex parte McCardle, 74 U.S. (7 Wall)
506, 514 (1868). Therefore. it is "an inflexible matter that must be considered before proceeding
to evaluate the merits of acase." Matthews v. United States,72 Fed. C|.274,278 (2006); accord
K-ConBlds. Sys.. Inc. v. United States,778F.3d 1000, 1004-05 (Fed. Cir.2015). Either parry,
or the court sua sponte, may challenge the court's subject matter-jurisdiction at any time.
Arbaueh, 546 U.S. at 506; see also Jeun v. United States, 128 Fed. CI. 203,209-10 (2016)
(collecting cases).

                                         C. The Tucker Act
        The ability of the United States Courr of Federal Claims ("Court of Federal Claims',) to
entertain suits against the united States is limited. "The united states, as sovereign, is immune
from suit save as it consents ro be sued." UnitedStatesv.Sherwood,3l2U.S.584,586(1941).
The waiver of immunity "may not be infened, but must be unequivocally expressed.,, United
States v. White Mountain Apache Tribe, 537 U.S. 465,472 (2003). The Tucker Act, the
principal statute governing the jurisdiction of this court, waives sovereign immunity for clams
against the United States, not sounding in ton, that are founded upon the United States
constitution, a federal statute or regulation, or an express or implied contract with the United
States. 28 U.S.C. $ 1a9l(a)(1) (2018); White Mountain, 537 U.S. at 472. However, rhe Tucker
Act is merely ajurisdictional statute and "does not create any substantive right enforceable
against the United States for money damages." United States v. Testan ,424 U.S.3g2,2gg
(1976). Instead, the substantive right must appear in another source of law, such as a "money-


                                                  -3-
mandating constitutional provision) statute or regulation that has been violated, or an express or
implied contract with the United States." Loveladies Harbor. Inc. v. Uniled States,27 F.3d1545,
1554 (Fed. Cir. 1994) (en banc).

                                         III.   ANALYSIS

         Ms. Thompson's complaint reflects her disagreement with the criminal process that she is
 cunently subject to in the District Court. Specifically, she is alleging that she cannot be subject
to bail conditions or criminal prosecution because she has not consented to the prosecutors' or
judge's authority. This is, at bottom, a challenge to the validity ofthe criminal case and
associated decision by the District Court judge to impose bail conditions. The Court of Federal
 Clairns, however, lacks jurisdiction over challenges to criminal proceedings in a district couft or
disagreements with those courts' decisions." See Cooper v. United States, 104 Fed. CL.306,312
(2012) (holding that the court lacks jurisdiction "to the extent that plaintiff is challenging his
criminal trial . . . and the conduct ofthe government and its officers in connection with the
prosecution ofplaintiffin [district court]"); see also Joshua v. United States. 17 F.3d 378, 380
(Fed. Cir. l99a) ("[T]he Court of Federal Claims does not have jurisdiction to review the
decisions ofdistrict courts . . . relating to proceedings before those courts."). Thus, the court
 lacks jurisdiction over Ms. Thompson's complaint.5

         Additionally, notwithstanding the jurisdictional bar noted above, the court also lacks
jurisdiction over individual portions of Ms. Thompson's complaint for different reasons. First,
the court cannot entertain a claim based on Ms. Thompson's allegation concerning a purported
 UDHR violation because the UDHR "does not contain any substantive rights enforceable against


         4 Although the complaint is not clear, Ms. Thompson seemingly states
                                                                                   that she is not
responsible for the underlying criminal conduct-preparing fraudulent tax documents. $g9
Compl. 6 ("Trustee deny being liable or responsible for the errors and omissions ofany offeror
partner of offeror, or their agents on behalf of YOLANDA DENISE THOMPSON agency /
instrumentality ofthe United States . . . ."), 8 (alleging that "Trustee deny that Trustee received
full disclosure regarding the underlying financial assets" or knew that financial information was
being mispresented). If the complaint is read in that manner, the outcome remains the same
because Ms. Thompson is still contesting the validity ofa pending criminal case or the charges
therein.

        5 Moreover, because Ms. Thompson
                                               seemingly relies throughout her complaint on
theories associated with sovereign-citizen movements, supra note 2, it is also appropriate to
dismiss the complaint for lack ofjurisdiction because the claims are frivolous, United States v.
Sterline, 738 F.3d 228,233 n.1 (l 1th Cir. 2013) (noting that courts routinely reject sovereign
citizen legal theories as "frivolous"); United States v. Benabe, 654 F.3d 753,767 (7th Cir. 2011)
(explaining that sovereign citizen "theories should be rejected summarily, however they are
presented"); see also Moden v. United srates,404 F.3d 1335, 1340 (Fed. Cir. 2005)
(acknowledging that the Court of Federal Claims lacks subiect-matter iurisdiction over a
frivolous claim).


                                                 -4-
the lederal govemment for money damages, as required by the Tucker Act        .    . ."0 Gimbemat v.
United States, 84 Fed. Cl. 350,354 (2008); see Phaidin v. United States,28       Fed.  Cl.231,234
(1993) ("The IUDHR] is an authoritative statement of customary international law.      .     and the
Tucker Act contains no language   permitting   the court to entertain jurisdiction  over claims
founded upon intemational customary law."). Second, Ms. Thompson's allegations of Improper
Conduct reflect purported wrongdoings that sound in tort or involve criminal code violations (or
both), and the court cannot exercise jurisdiction over claims premised on such conduct. Haka v.
United States, 107 Fed. Cl. 111, 114 (2012) ("The court cannot decide [plaintiff s] . . . claims
because they either involve criminal code violations or sound in tort."); see 28 U.S.C.
$ 1ae1(a)(1).

        Finally, contrary to Ms. Thompson's representation in her complaint, the court cannot
exercise jurisdiction over her claims based on 28 U.S.C. $ 1495. Pursuant to that statute, the
court can entertain "any claim for damages by any person unjustly convicted ofan offense
against the LJnited States and imprisoned." The Court of Federal Claims can only adjudicate a
claim on the aforementioned grounds "after a[nother] court has reversed a plaintiff s conviction
on the grounds of innocence or. . . the President ofthe United States has pardoned the plaintiff."
Phang v. United States, 87 Fed. CI. 321, 330 (2009), affd sub nom. Phu Mane Phang v. United
States,388 F. App'x 961 (Fed. Cir.20l0); accord 28 U.S.C. $ 2513. Ms. Thompson, however,
does not identifo any reversed or pardoned conviction, and the criminal docket for her case in the
Eastem District ofPennsylvania reflects that she has not been convicted on the aforementioned
charges. Thus, the courl cannot exercise jurisdiction over Ms. Thompson's complaint based on
$ 1495.7

                                       IV. CONCLUSION
        For the reasons explained above, the Court of Federal Claims lacks jurisdiction to
entertain Ms. Thompson's claims. Accordingly, the court DISMISSES Ms. Thompson's
complaint without prejudice. No costs. The clerk is directed to enter judgment accordingly.

       The court certifies, pursuant to 28 U.S.C. $ 1915(aX3), that any appeal from this order

         6 Ms. Thompson identihes the State of Pennsylvania as one of the "Traffickers" who was
violating the UDHR but, in addition to its lack ofjurisdiction over claims based on the UDHR,
the court cannot entertain claims against a state. Trevino v. United States, 557 F. App'x 995,
998 (Fed. Cir. 2014) ("[T]he [Court of Federal Claims] lacks jurisdiction over [plaintiffs] claims
against states . . . ."); see Moore v. Pub. Defs. Office,76Fed. Cl'.617,620 (2007) ("When a
plaintiff s complaint names private parties, or local, county, or state agencies, rather than federal
agencies, this court has no jurisdiction to hear those allegations.").

         7 To the extent that Ms. Thompson is asserting the same claims on behalf of Mr. Upshur,
!99 supl4 note 3 (requesting relieffor Mr. Upshur), the court lacks jurisdiction over such claims
for the reasons stated with regard to Ms. Thompson's claims. Moreover, regardless of the
jurisdictional baniers, Ms. Upshur cannot obtain relief via Ms. Thompson's complaint because
he is not a Danv to the lawsuit.
would not be taken in good faith because, as asserted, Ms. Thompson's claims are clearly beyond
the subject-matter jurisdiction of this court.

       IT IS SO ORDERED.




                                              -6-